        Case 1:18-mj-00166-RMM Document 1-1 Filed 12/28/18 Page 1 of 2



        AFFIDAVIT IN SUPPORT OF ARREST WARRANT AND COMPLAINT
       On or about September 25, 2018, District of Columbia Superior Court Judge Thomas J.
Motley issued a warrant for the arrest of defendant Rashawn Maxey. Defendant Maxey failed to
appear for a sentencing hearing in case 2018-CMD-006505, underlying charge: Simple Assault.
Judge Motley issued the warrant with nationwide extradition.
        On December 26, 2018, members of the Metropolitan Police Department arrested
defendant Maxey for the above mentioned arrest warrant. Supervisory Deputy United States
Marshal (SDUSM) Fleck reported to this Affiant that on December 27, 2018, SDUSM Fleck and
Deputy United States Marshal (DUSM) Rogers were working in the United States Marshals
Service (USMS) cellblock located at 500 Indiana Avenue, N.W., Washington, D.C. 20001.
SDUSM Fleck and DUSM Rogers were attempting to move defendant Maxey from her holding
cell in the USMS cellblock to Superior Court Courtroom 111, in order to be seen on the bench
warrant issued for her in case 2018-CMD-006505. SDUSM Fleck informed the defendant that she
was about to go to court. The defendant stood up, grabbed a sandwich and sat back down. SDUSM
Fleck informed the defendant to stop eating because it was time to go to court. The defendant
responded by saying “my boy’s got to eat.” Defendant Maxey had previously informed USMS
personnel that she was four months pregnant. SDUSM Fleck told the defendant to give him the
sandwich. The defendant refused. SDUSM Fleck took the sandwich out of her hands when the
defendant began to complain about the sandwich. SDUSM Fleck asked the defendant if she was
prepared to go to court and she said she was ready. SDUSM Fleck handcuffed her in front of her
body. As soon as the handcuffs were applied the defendant jerked her arms away from SDUSM
Fleck. SDUSM Fleck responded by taking hold of the defendant’s upper arm in order to gain
control. DUSM Rogers took hold of the defendant’s other arm. Defendant Maxey began to twist
in an attempt to pull her arms free. The defendant then grabbed onto SDUSM Fleck’s hand with
her hand when DUSM Rogers reached across the defendant’s body and attempted to loosen the
defendant’s grip on SDUSM Fleck’s hand. Defendant Maxey then twisted toward DUSM Rogers
and attempted to grab DUSM Rogers. At this point DUSM Rogers and SDUSM Fleck decided to
return the defendant back to her cell.
        Once the defendant was inside of her cell, the defendant began to twist and pull with more
force away from SDUSM Fleck. SDUSM Fleck heard DUSM Rogers say “you just spit on me.”
SDUSM Fleck and DUSM Rogers placed the defendant on the bench in the cell. While seated, the
defendant attempted to kick DUSM Rogers with both feet. SDUSM Fleck told DUSM Rogers to
step out of the cell. DUSM Rogers went to the threshold of the cell. SDUSM Fleck then released
his hold on the defendant and quickly stepped out of the cell. Defendant Maxey immediately stood
up and spit saliva out of her mouth at SDUSM Fleck and DUSM Rogers through the cell door.
       DUSM Rogers reported to SDUSM Fleck that she felt spit hit her face. DUSM Rogers
immediately went to wash her face and flush her eyes. DUSM Rogers was later taken to a local
hospital for treatment due to the exposure to defendant Maxey’s bodily fluids.
        Case 1:18-mj-00166-RMM Document 1-1 Filed 12/28/18 Page 2 of 2



        DUSM Rogers reported to this Affiant that when she attempted to remove defendant
Maxey’s hand off of SDUSM Fleck, the defendant grabbed and twisted her finger. DUSM Rogers
told the defendant to let go of her finger at the same time as the defendant was screaming towards
DUSM Rogers. DUSM Rogers felt spit hit her face and put her hand up and redirected the
defendant’s face away from her and told the defendant not to spit. Defendant Maxey replied to
DUSM Rogers that she didn’t spit on her, but stated “I’ll show you spit” and proceeded to
intentionally spit saliva from her mouth towards both SDUSM Fleck and DUSM Rogers, hitting
DUSM Rogers in the face.
      Your Affiant was able to obtain District of Columbia Superior Court United States
Marshals Service surveillance video that showed the assault and corroborated the facts given by
SDUSM Fleck and DUSM Rogers.


                                     _____________________________________________
                                     DEPUTY U.S. MARSHAL DREW MONTMARQUET
                                     UNITED STATES MARSHAL SERVICE



SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF DECEMBER 2018.



                                             ___________________________________
                                             ROBIN M. MERIWEATHER
                                             U.S. DISTRICT COURT MAGISTRATE JUDGE




                                                2
